
	
		I
		111th CONGRESS
		1st Session
		H. R. 4143
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Inglis introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on silver sodium hydrogen
		  zirconium phosphate.
	
	
		1.Silver sodium hydrogen
			 zirconium phosphate
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Silver sodium hydrogen zirconium phosphate (CAS No.
						265647–11–8) (provided for in subheading 2843.29.01)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
